76 F.3d 385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.COLUMBIA RIVER UNITED, a Washington nonprofit corporation onits own behalf and on behalf of its members;  Lois Camp,individually and as representative of a class of similarlysituated individuals;  Robert Todd, individually and as arepresentative of a class of similarly situated individuals;Julie Meyer, individually and as a representative of aclass of similarly situated individuals, Plaintiffs-Appellants,v.Walter DOWDLE, in his capacity as Administrator of theAgency of Toxic Substances and Disease Registry, an agencyof the United States;  Agency of Toxic Substances andDisease Registry, an agency of the United States,Defendants-Appellees.
No. 94-35242.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's dismissal for lack of jurisdiction, pursuant to this court's recent opinion in Hanford Downwinders Coalition, Inc. v. Dowdle, No. 94-37100, slip op. 15273 (9th Cir.  Dec. 7, 1995), a companion appeal which raised identical issues.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Columbia River United's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3